Case
 Case2:09-bk-26198-BR
       2:09-bk-26198-BR DocDoc52-18  Filed12/22/09
                                30 Filed   10/29/20 Entered
                                                      Entered12/29/09
                                                                10/29/2013:35:31
                                                                         07:46:55 Desc
                                                                                     Desc
   Exhibit Exhibit 18 - Amended Schedule
                            Main Document B/Statement of Affairs
                                               Page 1 of 14      - BK3   Page  1 of 14




                          RJN - Exhibit 18 - Page 1 of 14
Case
 Case2:09-bk-26198-BR
       2:09-bk-26198-BR DocDoc52-18  Filed12/22/09
                                30 Filed   10/29/20 Entered
                                                      Entered12/29/09
                                                                10/29/2013:35:31
                                                                         07:46:55 Desc
                                                                                     Desc
   Exhibit Exhibit 18 - Amended Schedule
                            Main Document B/Statement of Affairs
                                               Page 2 of 14      - BK3   Page  2 of 14




                          RJN - Exhibit 18 - Page 2 of 14
Case
 Case2:09-bk-26198-BR
       2:09-bk-26198-BR DocDoc52-18  Filed12/22/09
                                30 Filed   10/29/20 Entered
                                                      Entered12/29/09
                                                                10/29/2013:35:31
                                                                         07:46:55 Desc
                                                                                     Desc
   Exhibit Exhibit 18 - Amended Schedule
                            Main Document B/Statement of Affairs
                                               Page 3 of 14      - BK3   Page  3 of 14




                          RJN - Exhibit 18 - Page 3 of 14
Case
 Case2:09-bk-26198-BR
       2:09-bk-26198-BR DocDoc52-18  Filed12/22/09
                                30 Filed   10/29/20 Entered
                                                      Entered12/29/09
                                                                10/29/2013:35:31
                                                                         07:46:55 Desc
                                                                                     Desc
   Exhibit Exhibit 18 - Amended Schedule
                            Main Document B/Statement of Affairs
                                               Page 4 of 14      - BK3   Page  4 of 14




                          RJN - Exhibit 18 - Page 4 of 14
Case
 Case2:09-bk-26198-BR
       2:09-bk-26198-BR DocDoc52-18  Filed12/22/09
                                30 Filed   10/29/20 Entered
                                                      Entered12/29/09
                                                                10/29/2013:35:31
                                                                         07:46:55 Desc
                                                                                     Desc
   Exhibit Exhibit 18 - Amended Schedule
                            Main Document B/Statement of Affairs
                                               Page 5 of 14      - BK3   Page  5 of 14




                          RJN - Exhibit 18 - Page 5 of 14
Case
 Case2:09-bk-26198-BR
       2:09-bk-26198-BR DocDoc52-18  Filed12/22/09
                                30 Filed   10/29/20 Entered
                                                      Entered12/29/09
                                                                10/29/2013:35:31
                                                                         07:46:55 Desc
                                                                                     Desc
   Exhibit Exhibit 18 - Amended Schedule
                            Main Document B/Statement of Affairs
                                               Page 6 of 14      - BK3   Page  6 of 14




                          RJN - Exhibit 18 - Page 6 of 14
Case
 Case2:09-bk-26198-BR
       2:09-bk-26198-BR DocDoc52-18  Filed12/22/09
                                30 Filed   10/29/20 Entered
                                                      Entered12/29/09
                                                                10/29/2013:35:31
                                                                         07:46:55 Desc
                                                                                     Desc
   Exhibit Exhibit 18 - Amended Schedule
                            Main Document B/Statement of Affairs
                                               Page 7 of 14      - BK3   Page  7 of 14




                          RJN - Exhibit 18 - Page 7 of 14
Case
 Case2:09-bk-26198-BR
       2:09-bk-26198-BR DocDoc52-18  Filed12/22/09
                                30 Filed   10/29/20 Entered
                                                      Entered12/29/09
                                                                10/29/2013:35:31
                                                                         07:46:55 Desc
                                                                                     Desc
   Exhibit Exhibit 18 - Amended Schedule
                            Main Document B/Statement of Affairs
                                               Page 8 of 14      - BK3   Page  8 of 14




                          RJN - Exhibit 18 - Page 8 of 14
Case
 Case2:09-bk-26198-BR
       2:09-bk-26198-BR DocDoc52-18  Filed12/22/09
                                30 Filed   10/29/20 Entered
                                                      Entered12/29/09
                                                                10/29/2013:35:31
                                                                         07:46:55 Desc
                                                                                     Desc
   Exhibit Exhibit 18 - Amended Schedule
                            Main Document B/Statement of Affairs
                                               Page 9 of 14      - BK3   Page  9 of 14




                          RJN - Exhibit 18 - Page 9 of 14
Case
 Case2:09-bk-26198-BR
       2:09-bk-26198-BR DocDoc52-18 Filed12/22/09
                               30 Filed   10/29/20 Entered
                                                    Entered12/29/09
                                                               10/29/2013:35:31
                                                                         07:46:55 Desc
                                                                                    Desc
  Exhibit Exhibit 18 - Amended Schedule
                           Main DocumentB/Statement of Affairs
                                             Page 10 of 14     - BK3    Page 10 of 14




                         RJN - Exhibit 18 - Page 10 of 14
Case
 Case2:09-bk-26198-BR
       2:09-bk-26198-BR DocDoc52-18 Filed12/22/09
                               30 Filed   10/29/20 Entered
                                                    Entered12/29/09
                                                               10/29/2013:35:31
                                                                         07:46:55 Desc
                                                                                    Desc
  Exhibit Exhibit 18 - Amended Schedule
                           Main DocumentB/Statement of Affairs
                                             Page 11 of 14     - BK3    Page 11 of 14




                         RJN - Exhibit 18 - Page 11 of 14
Case
 Case2:09-bk-26198-BR
       2:09-bk-26198-BR DocDoc52-18 Filed12/22/09
                               30 Filed   10/29/20 Entered
                                                    Entered12/29/09
                                                               10/29/2013:35:31
                                                                         07:46:55 Desc
                                                                                    Desc
  Exhibit Exhibit 18 - Amended Schedule
                           Main DocumentB/Statement of Affairs
                                             Page 12 of 14     - BK3    Page 12 of 14




                         RJN - Exhibit 18 - Page 12 of 14
Case
 Case2:09-bk-26198-BR
       2:09-bk-26198-BR DocDoc52-18 Filed12/22/09
                               30 Filed   10/29/20 Entered
                                                    Entered12/29/09
                                                               10/29/2013:35:31
                                                                         07:46:55 Desc
                                                                                    Desc
  Exhibit Exhibit 18 - Amended Schedule
                           Main DocumentB/Statement of Affairs
                                             Page 13 of 14     - BK3    Page 13 of 14




                         RJN - Exhibit 18 - Page 13 of 14
Case
 Case2:09-bk-26198-BR
       2:09-bk-26198-BR DocDoc52-18 Filed12/22/09
                               30 Filed   10/29/20 Entered
                                                    Entered12/29/09
                                                               10/29/2013:35:31
                                                                         07:46:55 Desc
                                                                                    Desc
  Exhibit Exhibit 18 - Amended Schedule
                           Main DocumentB/Statement of Affairs
                                             Page 14 of 14     - BK3    Page 14 of 14




                         RJN - Exhibit 18 - Page 14 of 14
